Per Curiam.
—No recognizance could be entered into. Neither the Attorney General nor the County Attorney, nor any other person had authority to recognize the State. And, if it could be done, the proceeding would be merely nugatory. No action could be sustained against the State upon it.
By a fair construction of the statute, we think it was not intended that appeals should be allowed to the State, in cases of this kind, and the action must, therefore, be dismissed.

On motion, costs against the State were allowed.